UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BASHIRU GANIYU,
                                Plaintiff,
                    -against-
 ANTHONY LOPEZ; LETITIA JAMES,                                  1:19-CV-11605 (LLS)
 Attorney General NYC; SCOTT M. LEKAN
 Commissioner (OSC); MARK J.F.                                  ORDER OF DISMISSAL
 SCHROEDER, Commissioner DMV; NYC
 DEPT SOCIAL SERVICE; CHILD
 SUPPORT DIVISION,
                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who appears pro se, brings this action asserting claims under 42 U.S.C. § 1983.

He sues (1) Anthony Lopez, a Support Magistrate of the New York Family Court, Bronx County,

(2) Letitia James, the Attorney General of the State of New York, (3) Scott M. Lekan, the

Commissioner of the Office of Child Support Enforcement, which is an office within the

Administration for Children & Families of the United States Department of Health & Human

Services (“HHS”), (4) Mark J.F. Schroeder, the Commissioner of the New York State

Department of Motor Vehicles (“DMV”), (5) the New York City Department of Social Services,

and (6) the “Child Support Division, ” which the Court understands to be the New York City

Human Resources Administration’s Office of Child Support Services.

       The Court construes Plaintiff’s claims against Lekan, a federal official, as brought under

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

       Plaintiff has paid the fees to bring this action. For the reasons set forth below, the Court

dismisses this action, but grants Plaintiff leave to replead.
                                    STANDARD OF REVIEW

        The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

relevant fees, if it determines that the action is frivolous, see Fitzgerald v. First E. Seventh

Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000), or that the Court lacks subject-matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999). Courts can also dismiss a complaint, or portion thereof, for failure to state a claim on

which relief may be granted after giving the plaintiff notice and an opportunity to be heard.

Wachtler v. Cnty. of Herkimer, 35 F.3d 77, 82 (2d Cir. 1994). The Court is obliged, however to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court of the United States has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-



                                                   2
pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 679.

                                           BACKGROUND

        Plaintiff asks this Court for the following relief: “to give Justice Judgment for this debt is

due, and to dismiss my case and reinstate my licences [sic].” (ECF 2, at 5.)

        Plaintiff’s complaint is not clear. Plaintiff seems to allege that the New York Family

Court, Bronx County, has determined that he owes child support. He also seems to allege that as

a result of his failure to pay child support, his income has been garnished or his property has

been seized, and that the DMV has suspended his driver’s license.

        Plaintiff alleges that “an imminent money judgment for all[e]ged child support[]

statu[t]es that deprive right[s] guaranteed by Bill of Rights are illegal under color of law and

protected by the 14th Amendment.” (Id. at 8.) He states that the Secretary of HHS “bears the

burden of proof of introducing ev[i]dence . . . proving a debt is owed before the court can attach

. . . claims . . . upon [him] and begin seizing property by the issuing [of an] income withholding

order.” (Id. at 9.) He further demands “evidence showing an agreement for child support before

. . . attaching the following titles to [him]: ‘obligor, non-custodial parent[,] debtor, payor, . . .

person liable to pay.” (Id.) Specifically, Plaintiff asks for “evidence of [his] wet-ink signature”

that he has “agree[d] for a loan for . . . child support and a system for payment or re-payment of a

loan or grant paid to the state for child support.” (Id. at 10.)

                                            DISCUSSION

A.      This Court cannot set aside or modify a state-court order concerning child support

        Plaintiff brings his complaint using a form for a civil-rights complaint. He checks the box

on the form that indicates that the basis for the Court’s jurisdiction to consider this action is 42



                                                    3
U.S.C. § 1983. (ECF 2, at 3.) Plaintiff’s claims therefore arise under the Court’s federal-question

jurisdiction.

        The Court construes Plaintiff’s complaint as asking this Court to (1) nullify a

determination of the New York Family Court, Bronx County, with regard to Plaintiff’s obligation

to pay child support, (2) enjoin the defendants from garnishing Plaintiff’s income or seizing his

property to pay his child-support arrears, and (3) order the defendants to reinstate his driver’s

license, which had been suspended as a penalty for those arrears. Under the Rooker-Feldman

doctrine, however, this Court lacks subject-matter jurisdiction to consider any of Plaintiff’s

claims challenging the validity or enforcement of the Family Court’s order. In the alternative,

under the domestic-relations abstention doctrine, the Court must abstain from exercising its

federal-question jurisdiction over these claims.

        1.      The Rooker-Feldman doctrine

        Federal district courts lack authority to review state-court orders. See Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005); see also Verizon Md., Inc. v. Pub. Serv.

Comm’n of Md., 535 U.S. 635, 644 n.3 (2002) (“28 U.S.C. § 1331 is a grant of original

jurisdiction, and does not authorize district courts to exercise appellate jurisdiction over state-

court judgments . . . .”).

        “[I]n some circumstances, federal suits that purport to complain of injury by individuals

in reality complain of injury by state-court judgments.” Hoblock v. Albany Cnty. Bd. of Elections,

422 F. 3d 77, 88 (2d Cir. 2005). Federal review of claims is barred under the Rooker-Feldman

doctrine when four requirements are met: (1) the federal-court plaintiff must have lost in state

court; (2) the plaintiff must complain of injuries caused by a state-court judgment; (3) the

plaintiff must invite district-court review and rejection of the state-court judgment; and (4) the



                                                   4
state-court judgment must have been rendered before the district-court proceedings commenced.

Id. at 85 (quoting Exxon Mobil Corp., 544 U.S. at 284).

        A plaintiff’s challenge in a federal district court to “the validity or enforcement of [a]

child support order itself” is barred by the Rooker-Feldman doctrine. Sykes v. Bank of Am., 723

F.3d 399, 404 (2d Cir. 2013). Thus, a plaintiff’s request that this Court review and overturn a

decision by a New York Family Court concerning the amount of child support that he or she

owes is barred by that doctrine. See, e.g., Simmons v. NYS Dep’t of Soc. Servs., No. 19-CV-3633,

2019 WL 5810307, at *3-4 (S.D.N.Y. Nov. 5, 2019); Grigoli v. 42 U.S.C. § 654(3) Child Support

Enforcement Div., No. 18-CV-3672, 2018 WL 2084172, at *3-4 (S.D.N.Y. May 1, 2018); Davis

v. Westchester Cnty. Family Court, No. 16-CV-9487, 2017 WL 4311039, at *8 (S.D.N.Y. Sept.

26, 2017) (“‘Courts have repeatedly invoked Rooker-Feldman in cases in which plaintiffs

challenge family court decrees setting child support arrears. . . . The fact that Plaintiff is

challenging the constitutional adequacy of the proceedings is of no help to him, as many of the

cases cited . . . (and others) have arisen in identical contexts.”) (collecting cases, citations

omitted).

        The Rooker-Feldman doctrine also bars claims arising out of a third party’s actions when

those actions “are produced by a state-court judgment and not simply ratified, acquiesced in, or

left unpunished by it.” Hoblock, 422 F.3d at 88 (holding that “[w]here a state-court judgment

causes the challenged third-party action, any challenge to that third-party action is necessarily the

kind of challenge to the state judgment that” the Rooker-Feldman doctrine bars). Courts have

applied this doctrine to bar claims challenging the enforcement of child-support orders by

garnishment, seizure, and suspension of a child-support debtor’s driver’s license. See Fernandez

v. Turetsky, No. 12-CV-4092, 2014 WL 5823116, at *1, 3-4 (E.D.N.Y. Nov. 5, 2014), aff’d, 645



                                                   5
F. App’x 103 (2d Cir. 2016) (summary order); Leftridge v. Support Enforcement Servs., No. 3:12-

CV-150, 2013 WL 1947174, at *2 (D. Conn. May 3, 2013), appeal dismissed, No. 13-1809 (2d

Cir. June 20, 2013); Remy v. NYS Dep’t of Taxation & Fin., No. 09-CV-4444, 2010 WL 3925184,

at *8 (E.D.N.Y. Aug. 18, 2010), report & recommendation adopted, 2010 WL 3926919

(E.D.N.Y. Sept. 29, 2010), aff’d, 507 F. App’x 16 (2d Cir. 2013) (summary order); see also

Adams v. Vt. Office of Child Support, 717 F. App’x 33, 34 (2d Cir. 2017) (summary order) (action

seeking “an injunction relieving [the plaintiff] of the obligation to pay child support, preventing

the garnishment of her future wages, and requiring the return of the monies already collected

from her, as well as an award of damages for injuries caused by the child support obligation”

should have been dismissed because of the Rooker-Feldman doctrine); Fernandez, 645 F. App’x

at 105 (“The seizure of [the plaintiff’s] cars is an injury ‘produced by’ or caused by the state-

court judgment setting [child-support] arrears.”).

       Plaintiff’s complaint, while not clear, seems to challenge an order by the New York

Family Court, Bronx County, issued before Plaintiff filed this action, in which the Family Court

determined that he owes child support. By asking this Court “to give Justice Judgment for this

debt is due, and to dismiss my case and reinstate my licences [sic]” (ECF 2, at 5), Plaintiff

appears to challenge the validity of that order and its enforcement by garnishment, seizure, or the

suspension of his driver’s license. Thus, Plaintiff’s claims for relief are barred by the Rooker-

Feldman doctrine, and the Court dismisses them for lack of subject-matter jurisdiction. See Fed.

R. Civ. P. 12(h)(3); Exxon Mobil Corp., 544 U.S. at 291 (the Rooker-Feldman doctrine

“precludes a United States district court from exercising subject-matter jurisdiction”).




                                                  6
       2.      The domestic-relations abstention doctrine

       In 1990, in American Airlines, Inc. v. Block, the United States Court of Appeals for the

Second Circuit instructed federal district courts to abstain from exercising federal-question

jurisdiction over claims involving domestic-relations issues, so long as those claims could be

fully and fairly determined in the state courts. See 905 F.2d 12, 14 (2d Cir. 1990). For example, a

federal district court should abstain from exercising its federal-question jurisdiction over claims

in which it is “asked to grant a divorce or annulment, determine support payments, or award

custody of a child . . . .” Id. (internal quotation marks and citation omitted).

       Two years after the Second Circuit issued its decision in American Airlines, the Supreme

Court of the United States held, in Ankenbrandt v. Richards, that a previously recognized

exception to the federal district courts’ subject-matter jurisdiction “divests the federal courts of

power to issue divorce, alimony, and child custody decrees” in actions brought under a federal

district court’s diversity jurisdiction. 504 U.S. 689, 703 (1992).

       On October 30, 2019, the Second Circuit, in Deem v. DiMella-Deem, held that regardless

of the Supreme Court’s holding in Ankenbrandt, its own previous holding in American Airlines

remains good law. 941 F.3d 618, 621 (2d Cir. 2019), pet. for cert. filed, No. 19-1111 (Mar. 6,

2020). Thus, “[a]lthough the domestic relations ‘exception’ to subject matter jurisdiction

recognized by the Supreme Court in Ankenbrant . . . does not apply in federal-question cases, the

domestic relations abstention doctrine articulated in American Airlines does.” Id. (emphasis in

original). Federal district courts must therefore abstain from exercising their federal-question

jurisdiction over claims involving domestic-relations issues and dismiss those types of claims for

lack of jurisdiction when they are asserted under diversity jurisdiction. See id. at 621-24.




                                                  7
       Plaintiff asserts claims under the Court’s federal-question jurisdiction and asks this Court

to overturn or “dismiss” the determination of the New York Family Court, Bronx County, that he

owes child-support. (ECF 2, at 5.) He asserts that his income is being garnished or his property is

being seized due to his child-support debt. He also seeks the reinstatement of his driver’s license,

which has been apparently suspended due to his child-support debt. His claims therefore involve

domestic-relations issues. Thus, unless he shows that there is an obstacle that prevents him from

receiving a full and fair determination of those issues in the state courts, this Court must abstain

from exercising its federal-question jurisdiction over his claims arising from the Family Court’s

order and its enforcement. Am. Airlines, 905 F.2d at 14; Simmons, 2019 WL 5810307, at *4 n.2

(S.D.N.Y. Nov. 5, 2019) (“Thus, even if Rooker-Feldman did not bar Plaintiff’s claim asking this

Court to review a support order that the Family Court issued, calculation of support payments is

the type of domestic relations issue that the Court generally abstains from hearing”); Myers v.

Sara Lee Corp., No. 08-CV-1421, 2009 WL 10706711, at *10 (E.D.N.Y. Apr. 13, 2009) (“As in

American Airlines, the income execution for which enforcement is sought consists of an ongoing

support obligation that is subject to modification by the Family Court. Enforcement by this court

would thus require interference with the ability of the Family Court to modify ongoing child

support obligations, and abstention would be mandated here for the same reasons it was required

as to the non-final judgment amounts in American Airlines.”).

               a.      Child-support collection

       In New York State, a child-support debtor is entitled to the postjudgment remedies

outlined in Article 52 of the New York Civil Practice Law and Rules (“Article 52” and “CPLR”).

For example, when a local government’s support collection unit (“SCU”) issues an execution for

enforcement of current support or arrears, but there is “an error in the amount” purportedly

owed, the debtor may assert that error as a “mistake of fact” and “shall have an opportunity to
                                                  8
make a submission in support of the objection within fifteen days from service of a copy” of the

execution. See N.Y.C.P.L.R. § 5241(a)(8), (e). The appropriate agency rules on the objection and

“notif[ies] the debtor of its determination within forty-five days” of service of the execution.

N.Y.C.P.L.R. § 5241(e). If the agency does not agree with the debtor’s objection, the debtor may

seek judicial review of the agency’s determination in a proceeding brought in a state court under

Article 78 of the New York Civil Practice Law and Rules (“Article 78”). Beattease v. Washington

Cnty. Support Collection Unit, 92 A.D.3d 1037, 1038 (3d Dep’t 2012) (noting that an applicant

for relief should commence an Article 78 proceeding after exhausting his administrative

remedies before an SCU); see Smith v. N.Y. Child Support Process Ctr., No. 19-CV-9266, 2019

WL 6312178, at *3 (S.D.N.Y. Nov. 25, 2019), appeal pending, No. 20-26 (2d Cir.).

               b.      Driver’s license suspension

       New York State law also has an established procedure for notifying a child-support debtor

before the DMV suspends his or her driver’s license because of child-support debt, and providing

him or her with an opportunity to be heard. When child-support arrears total four months or more

of support payments, the SCU “shall notify the support obligor in writing that his or her

continued failure to pay the support arrears shall result in notification to the [DMV] to suspend

the support obligor’s driving privileges. . . .” N.Y. Soc. Serv. Law § 111-b(12)(b)(1). “A support

obligor who has received such a notice may avoid the suspension” by (1) making full payment of

all past due support; (2) making satisfactory payment arrangements for current and past due

support, or (3) documenting that he is receiving public assistance or supplemental security

income, or that his income falls below the self-support reserve. N.Y. Soc. Serv. Law § 111-

b(12)(e). “Before the DMV is notified, the obligor may challenge the impending suspension

directly with the [SCU], and, if he disagrees with its final determination, he may then seek

redress in Family Court.” Collins v. Saratoga Cnty. Support Collection Unit, No. 1:12-CV-0494,
                                                 9
2012 WL 2571288, at *6 (N.D.N.Y. July 3, 2012) (citing N.Y. Soc. Serv. Law § 111-b(12)(b)(2),

(d)) (footnote omitted), aff’d, 528 F. App’x 15 (2d Cir. 2013) (summary order).

       If an obligor whose driving privileges were suspended did not actually receive the

required notice, he or she “may at any time request a review” from the SCU. N.Y. Soc. Serv. Law

§ 111-b(12)(f). If the SCU determines that the obligor either “has not accumulated” four months

of support arrears, or that he or she meets any of the requirements in N.Y. Soc. Serv. Law § 111-

b(12)(e) for avoiding suspension (such as making a payment arrangement or demonstrating

income below certain levels), then the SCU must notify the DMV that the suspension of driving

privileges must be terminated. Id.; see N.Y. Soc. Serv. Law § 111-b(12)(d)(1). If the child-

support obligor is unsuccessful in that administrative challenge, he or she may seek state-court

judicial review under Article 78. See N.Y. Veh. & Traf. Law § 510(4-e)(4); Collins, 2012 WL

2571288, at *6-7 (discussing administrative and judicial review available to a child-support

obligor under New York State law after the DMV is notified by an SCU of the suspension a

child-support obligor’s driver’s license).

               c.      No obstacles

       Plaintiff alleges no facts suggesting that there are any obstacles preventing him from

receiving a full and fair determination regarding the amount of child support he owes, the

garnishment of his income or the seizure of his property to pay child-support arrears, or the

suspension of his driver’s license as a penalty for child-support arrears. Accordingly, under the

domestic-relations abstention doctrine, the Court alternatively abstains from exercising its

federal-question jurisdiction over Plaintiff’s claims arising from those events.

B.     Bivens claims

       The Court must dismiss Plaintiff’s Bivens claims against Lekan. To assert Bivens claims

against an individual federal officer, the plaintiff must allege facts showing the federal officer’s

                                                 10
personal involvement in the alleged violations of the plaintiff’s federal constitutional rights. See,

e.g., Thomas v. Ashcroft, 470 F.3d 491, 496-97 (2d Cir. 2006). And the only relief available under

Bivens is monetary damages. See Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir. 2007).

Because Plaintiff alleges no facts showing Lekan’s personal involvement, and only seeks

injunctive relief, the Court dismisses Plaintiff’s Bivens claims against Lekan for failure to state a

claim on which relief may be granted.

                                           CONCLUSION

        This order is to be mailed in chambers.

        The Court dismisses this action.

        The Court dismisses Plaintiff’s claims challenging the validity or enforcement of a state-

court order that determined that Plaintiff owes child support. The Court does so because it either

lacks subject-matter jurisdiction under the Rooker Feldman doctrine or, alternatively, because it

abstains from exercising its federal-question jurisdiction under the domestic-relations abstention

doctrine.

        The Court dismisses the remainder of Plaintiff’s claims for failure to state a claim on

which relief may be granted. Because the Court dismisses some of Plaintiff’s claims for that

reason, the Court grants Plaintiff leave to replead those claims in an amended complaint to be

filed within 30 days of the date of this order. See Wachtler, 35 F.3d at 82. If Plaintiff fails to file

an amended complaint within the time allowed, the Court will enter a judgment dismissing this

action for the reasons specified in this order.

SO ORDERED.

 Dated:     March 25, 2020
            New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.
                                                   11
